Name: Commission Regulation (EEC) No 1864/89 of 27 June 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 / 14 Official Journal of the European Communities 28 . 6 . 89 COMMISSION REGULATION (EEC) No 1864/89 of 27 June 1989 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 106 985 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988 , p . 7. (') OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 28 . 6. 89 Official Journal of the European Communities No L 181 /15 ANNEX I 1 . Operation No ('): 97/89 2. Programme : 1988 (576 tonnes); 1989 (14 424 tonnes) 3 . Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (z) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ); specific characteristics : protein content 11 % minimum 8 . Total quantity : 15 000 tonnes 9. Number of lots : one 10. Packaging :  in bulk, plus 315 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and 200 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'ACTION No 97/89 / ETHIOPIA 0388501 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply (^ : free at port of shipment (") 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 8 . 1989 to 20. 8 . 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 11 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15. 8 . 1989 to 10 . 9 . 1989 (c) deadline for the supply :  22. Amount of the tendering security ; ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 1 . 7. 1989 No L 181 /16 Official Journal of the European Communities 28 . 6. 89 ANNEX II 1 . Operation Nos ('): 170/89 and 169/89 2. Programme : 1989 3. Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Morocco, Tunisia 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) ; specific characteristics : protein content 11 % minimum 8 . Total quantity : 8 732 tonnes 9. Number of lots : one (in two parts : 1 : 2 720 tonnes ; II : 6 012 tonnes) 10 . Packaging :  I : in bulk, plus 57 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and 70 needles and sufficient twine  II : in bulk  marking on the bags, in letters at least 5 cm high :  I : 'ACTION NO 170/89 / MAROC 0252701 / BLÃ  / ACTION DU PROGRAMME ALIMEN ­ TAIRE MONDIAL / CASABLANCA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment (") 13 . Port of shipment : -  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 8 . 1989 to 20. 8 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 11 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15. 8 . 1989 to 10. 9 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 1 . 7. 1989. 28 . 6 . 89 Official Journal of the European Communities No L 181 /17 ANNEX III 1 . Operation No ('): 171 /89 2. Programme : 1989 3. Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Bangladesh 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIAl ); specific characteristics : protein content 11 % minimum 8 . Total quantity : 25 352 tonnes 9. Number of lots : one 10. Packaging : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply f) : free at port of shipment (8) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 8 . 1989 to 31 . 8 . 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 11 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15. 8 . 1989 to 15. 9 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 1 . 7. 1989 No L 181 / 18 Official Journal of the European Communities 28 . 6. 89 ANNEX IV 1 . Operation No (') : 235/89 2. Programme : 1989 3 . Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ) ; specific characteristics : protein content 11 % minimum 8 . Total quantity : 48 480 tonnes 9 . Number of lots : two (1 : 24 240 tonnes ; II : 24 240 tonnes) 10 . Packaging : in bulk 11 . Method of mobilization : the Community market 1 2. Stage of supply f) : free at port of shipment (8) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 8 . 1989 to 31 . 8 . 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 11 . 7 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 . 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15. 8 . 1989 to 15. 9 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders .(.5) : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 1 . 7. 1989 28 . 6 . 89 Official Journal of the European Communities No L 181 /19 ANNEX V 1 . Operation Nos (') : 172/89 and 173/89 2. Programme : 1989 3. Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, of 16 . 4. 1987 5. Place or country of destination : People's Democratic Republic of Yemen 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ); specific characteristics : protein content 11 % minimum 8 . Total quantity : 916 tonnes 9. Number of lots : one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (a))  marking on the bags, in letters at last 5 cm high : 1 : 600 tonnes 'ACTION No 172/89 / YEMEN PDR 0258001 / WHEAT / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' II : 316 tonnes 'ACTION No 173/89 / YEMEN PDR 0245302 / WHEAT / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1.8 . 1989 to 15. 8 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 11 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18. 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 1 . 8 . 1989 to 15 . 8 . 1988 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 1 . 7 . 1989 No L 181 /20 Official Journal of the European Communities 28 . 6 . 89 ANNEX VI 1 . Operation Nos ('): 236/89 and 237/89 2. Programme : 1989 3. Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Somalia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIAl ) ; specific characteristics : protein content 1 1 % minimum 8 . Total quantity : 8 505 tonnes 9. Number of lots : one (1 : 6 405 tonnes ; II : 2 100 tonnes) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (a))  marking on the bags, in letters at least 5 cm high : 1 : 6 405 tonnes 'ACTION No 236/89 / SOMALIA 0403700 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOGADISHU'  II : 2 100 tonnes 'ACTION No 237/89 / SOMALIA 0403600 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / BERBERA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  : 17 . Period for making the goods available at the port of shipment : 1 . 9 . 1989 to 30 . 9 . 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 25. 7 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 . 8 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 1 . 9 . 1989 to 30. 9 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 1 . 7. 1989 28 . 6 . 89 Official Journal of the European Communities No L 181 /21 Notes : (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . The successful tenderer shall supply the following documents on delivery to the beneficiary or its repre ­ sentative :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marketing followed by a capital 'R\ O In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (') Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. Q The shipment is foreseen in two vessels with a draught of 32 feet. (") By way of derogation from Articles 7 (3)(f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibi ­ lity of the successful tenderer.